Citation Nr: 9906834	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Department of Veterans Affairs dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and veteran's son


INTRODUCTION

The veteran, who had active service from March 1966 to March 
1969, died in May 1996.

This appeal arises from a June 1997 rating decision which 
denied the appellant's claims for service connection for the 
cause of the veteran's death and for Department of Veterans 
Affairs (VA) dependency and indemnity compensation benefits 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

In the June 1997 decision, eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 was also 
denied.  While the veteran's representative includes this 
issue in his written argument presented in August 1998, the 
contentions presented in the appellant's notice of 
disagreement are limited to the issues set out on the title 
page.  As the appellant has not initiated an appeal on the 
issue of eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35, the Board of Veterans' Appeals 
(Board) will limit the decision to the issues set out on the 
title page as well.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that, as the result of the veteran's 
exposure to Agent Orange in Vietnam, he had several problems 
which went undetected and undiagnosed for quite some time and 
that he developed esophageal cancer, the disability which 
caused his death.  She asserts that two years before his 
death he began experiencing trouble swallowing, burning in 
the throat and stomach pain but that when he went to the VA 
Medical Center in Des Moines, Iowa, in September 1995 he was 
prescribed medication and they did not look at his throat and 
that two weeks later they re-filled the prescription but did 
not check him.  She further contends that had the appropriate 
testing been performed at the Des Moines VA Medical Center 
and the cancer found, the veteran would still be alive.  She 
requests that service connection be granted for the cause of 
the veteran's death or that dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 be granted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for the cause of the veteran's death and 
VA dependency and indemnity compensation benefits for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 are well-grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2. The cause of the veteran's death in April 1994 was 
metastatic esophageal cancer.
3.  No medical evidence has been submitted demonstrating that 
esophageal cancer was either present in service or is related 
to exposure to Agent Orange.

4.  Neither the claim for service connection for the cause of 
the veteran's death nor the claim of entitlement to VA 
dependency and indemnity compensation benefits for the cause 
of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

Neither the claim for service connection for the cause of the 
veteran's death nor the claim of entitlement to VA dependency 
and indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death as well as entitlement to VA dependency 
and indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The legal question to be answered initially with 
respect to each claim is whether the appellant has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail and there is no duty to assist her 
further in the development of that claim because such 
development would be futile.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that neither of these 
claims is well grounded.


Factual Background

On May [redacted], 1996, the veteran died at the North Memorial 
Medical Center.  The  certificate of death listed the cause 
of death as metastatic esophageal cancer.  It was not 
indicated whether an autopsy was performed.  The certificate 
was signed by Randy Hurley, M.D., and he indicated that he 
had been the veteran's attending physician since December 
1995.

In February 1966, on examination for entry into service, the 
veteran's abdomen and viscera were found to be normal.  
Service medical records include no references to complaints 
or treatment for any gastrointestinal disorders.  On 
examination in March 1969 for separation from service his 
abdomen and viscera were again found to be normal.

VA hospital records reflect that the veteran was treated in 
October 1969 for manic depressive psychosis and in February 
and March 1970 for an adjustment reaction of adult life.  
Records from the VA Medical Center, Lincoln, Nebraska, show 
that the veteran was seen in January 1991 with a two day 
history of right upper quadrant pain.  It was reported that 
he had had similar pain for approximately two months, mostly 
associated with eating.  A cholecystectomy was performed and 
the veteran was discharged from the hospital four days later 
with diagnoses which included acute cholecystitis.

Records from the VA Medical Center, Des Moines, Iowa, 
outpatient clinic show that the veteran was seen on September 
14, 1995, with complaints of dysphagia and stomach problems.  
The dysphagia had been present for nine months but had gotten 
worse the last six weeks.  He had more dysphagia when trying 
to swallow food, had had some problems with liquids and had 
lost twenty-five pounds in the last two months.  He had been 
taking Tagamet HB two times a day for the past week.  The 
pain was noted to be worse when his stomach was empty; 
burning, deep visceral pain was reported.  The Tagamet helped 
a little, the pain was better with food and some dairy 
products helped.

On examination of the veteran's abdomen, it was not distended 
and bowel sounds were positive.  There was mild tenderness in 
the mid-epigastrium to deep palpation and there was no 
rebound.  Following physical examination, the assessment was 
abdominal pain, rule out peptic ulcer disease.  The plan was 
for the veteran to discontinue Ibuprofen and Tagamet HB; to 
use ES Tylenol as occasion requires; to use Zantac twice 
daily; and to return to the clinic in four to six weeks.  It 
was noted that the veteran may need an upper gastrointestinal 
series/endoscopy if there was no improvement.  

The veteran was again seen at the VA Medical Center, Des 
Moines, Iowa, outpatient clinic on September 26, 1995.  It 
was reported that his symptoms had improved since he started 
on Zantac.  An assessment of gastroesophageal reflux disease 
was made.  The plan was for the veteran to continue Zantac 
twice daily for eight weeks, then decrease the dosage; anti-
reflux measures were explained; an upper gastrointestinal 
series if there was no relief.

Additional records show that the veteran was seen at the VA 
Medical Center in Minneapolis, Minnesota, on November 6, 
1995.  It was reported that he had been on Zantac for two 
months without improvement of symptoms.  An assessment of 
gastroesophageal reflux disease versus stricture versus 
malignancy was made.  An esophagogastroduodenoscopy with 
biopsy was conducted on November 14, 1995, and it was 
indicated in a pathology report that the diagnosis was 
adenocarcinoma, moderately differentiated, of the esophagus.  
The impression in a November 18, 1995, radiology report was 
findings consistent with a primary esophageal neoplasm which 
was contiguous to both main stem bronchi and a portion of the 
descending thoracic aorta.  It was noted that there was 
evidence of lymphadenopathy suggestive of local lymph node 
metastases.  None of the reports addressed whether the 
etiology of the carcer was exposure to Agent Orange.
Records from Health Partners reflect that the veteran was 
seen for evaluation and treatment of cancer of the esophagus 
in December 1995 and January 1996.  In a January 1996 history 
it was reported that the veteran had been treated at the Des 
Moines VA Medical Center for epigastric pain in August 1995  
and that his symptoms returned and he moved to the 
Minneapolis area.  A bronchoscopy was performed in January 
1996 to make sure that there was no endobronchial involvement 
of the left main bronchus and it was noted that there was 
not.  None of the reports addressed whether the etiology of 
the cancer was exposure to Agent Orange.

In a February 1996 statement D. Ross Dickson, M.D., indicated 
that the veteran was undergoing a series of daily radiation 
therapy treatments.  Dr. Hurley, in a February 1996 letter, 
stated that the veteran was under his care for the treatment 
of metastatic adenocarcinoma of the esophagus.  Neither 
statement addressed whether the etiology of the cancer was 
exposure to Agent Orange.

A hearing on appeal was conducted in November 1997.  At that 
time the appellant and the veteran's son gave detailed 
testimony in support of the appellant's claims.  Numerous 
documents were submitted at the hearing.  These included a 
statement from Brian J. Peterson, Esq., treatment records 
from North Memorial Medical Center dated in May 1996, 
duplicate copies of VA treatment records, a February 1996 
Social Work Assessment report, and duplicate copies of Health 
Plan treatment records as well as additional treatment 
records dated from January through April 1996.  None of the 
records addressed whether the etiology of the cancer was 
exposure to Agent Orange.

Dr. Hurley, in a November 1996 statement, after noting that 
the veteran was under his care from January 1996 until the 
veteran's death from metastatic adenocarcinoma of the 
esophagus, indicated that he had been asked to comment on any 
potential relationship between Agent Orange exposure in the 
veteran's illness.  The physician stated that the most common 
risk factor for metastatic adenocarcinoma of the distal 
esophagus is chronic esophageal reflux and that the veteran 
had no history of chronic esophageal reflux or Barrett's 
esophagus.

After stating that common etiologies for squamous cell cancer 
of the esophagus include alcohol and tobacco consumption, Dr. 
Hurley indicated that the veteran had no history of alcohol 
or tobacco consumption.  After observing that adenocarcinoma 
of the esophagus was not on a list of cancers felt possibly 
related to herbicide exposure, the physician stated that the 
veteran had no other known identifiable pre-disposing factors 
for the development of the illness.  Dr. Hurley concluded 
that "[w]hether Agent Orange exposure played an etiologic 
role remains uncertain."

Analysis

I. Service Connection

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 provides, in pertinent part, that when any veteran 
dies from a service-connected or compensable disability, the 
VA shall pay dependency and indemnity compensation to such 
veteran's surviving spouse.  The death of a veteran is due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.

The appellant does not contend, nor does the evidence 
suggest, that the veteran developed esophageal cancer during 
service.  Rather, she specifically asserts that, as the 
result of the veteran's exposure to Agent Orange while in 
Vietnam, he developed esophageal cancer and that this 
disability contributed to his death.  She contends that the 
veteran had several problems which went undetected and 
undiagnosed for quite some time and that he developed 
esophageal cancer, the disability which caused his death.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  While the appellant is 
certainly competent to judge the immediate effects of the 
veteran's disability, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1998), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
Id.

Although the appellant has expressed her opinion that the 
veteran had esophageal cancer as the result of Agent Orange 
exposure, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu, supra.  Moreover, 
no medical opinion linking the veteran's esophageal cancer to 
exposure in service to Agent Orange is of record..  While Dr. 
Hurley observed that the veteran had no other known 
identifiable pre-disposing factors for the development of the 
illness, he concluded that "[w]hether Agent Orange exposure 
played an etiologic role remains uncertain."  Neither this 
physician nor any other competent medical authority has 
concluded that there was any relationship between the 
veteran's exposure to Agent Orange and his development, many 
years later, of esophageal cancer.

Here, the appellant has not submitted any medical opinion or 
other evidence which supports this claim.  No evidence has 
been presented to establish that esophageal cancer was 
present in service or for many years thereafter, or that 
esophageal cancer, first diagnosed in 1995, was related to 
service.  Given the evidence that is of record, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1310, 
5107; 38 C.F.R. §§ 3.312, 20.101.  Since this claim is not 
well grounded, it must, accordingly, be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

Although the Board has considered and disposed of the 
appellant's claim on a ground different from that of the 
Regional Office (RO); that is, whether the appellant's claim 
is well grounded rather than whether she is entitled to 
prevail on the merits, the appellant has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether the 
appellant's claim is well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the appellant.  VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992).  To submit a well-grounded 
claim, the appellant would need to offer competent evidence, 
such as a medical opinion, that there is a relationship 
between the cause of the veteran's death and his military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II. 38 U.S.C.A. § 1151

Previous to October 1, 1997, 38 U.S.C.A. § 1151 provided 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in death by reason of VA hospital, 
medical or surgical treatment, dependency and indemnity 
compensation shall be awarded in the same manner as if such 
death were service connected.  Applicable regulations 
provided that, in determining whether additional disability 
or death resulted from a disease or injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, it will be 
necessary to show that death or additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1997).

As of October 1, 1997, 38 U.S.C.A. § 1151 was revised and, in 
pertinent part, not only must it be shown that the additional 
disability or death was caused by VA hospitalization, medical 
or surgical treatment but that the proximate cause of the 
disability must have been carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing VA hospitalization, 
medical or surgical treatment; or an event not reasonably 
foreseen.

Again, before the Board may address the merits of the 
appellant's claim it must, however, first be established that 
the claim is well grounded.  The appellant has requested VA 
dependency and indemnity compensation benefits for the cause 
of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151.  The records confirm that within two 
months after the veteran's September 14, 1995, visit to the 
VA Medical Center, Des Moines, a diagnosis of esophageal 
cancer was made at the VA Medical Center, Minneapolis.  
However, the Board points out that the record is entirely 
negative for any competent evidence suggesting that had 
particular testing been performed at the Des Moines VA 
Medical Center and the cancer found, the veteran would still 
be alive.  Although the appellant has expressed her opinion, 
this is only speculation as she is not qualified, as a lay 
person, to furnish medical opinions.  See Espiritu, supra. 

No medical evidence addressing the question of whether the 
care given to the veteran in September 1995 at the VA Medical 
Center, Des Moines, contributed to his later demise has been 
submitted.  Whether the appellant's claim is evaluated under 
the 38 U.S.C.A. § 1151 that was in effect previous to October 
1, 1997, or the statute currently in effect is of no 
consequence; as no competent evidence has been submitted 
demonstrating that the treatment, or the alleged lack 
thereof, that the veteran received in September 1995, was in 
any way related to his death, the claim for VA dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded, and must be denied.

Again, although the Board has considered and disposed of the 
appellant's claim on a ground different from that of the RO; 
that is, whether the appellant's claim is well grounded 
rather than whether she is entitled to prevail on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  As the foregoing explains the need for competent 
evidence of the VA treatment received by the veteran which is 
linked to his death, the Board views its discussion above 
sufficient to inform the appellant of the elements necessary 
to complete her application for VA dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  Robinette v. Brown, supra.


ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death and entitlement to VA dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 are denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

